hWEIMER, J.,
concurring.
The judges in this case provoked the mandamus action after making a determination without a hearing, without submission of evidence or legal argument, and without the dissent of an adversary, that they would not collect certain costs. In making this statement, I do not suggest they were not sincere in their concerns. I would not establish a rule which prohibits a judge from invoking a defense of unconstitutionally in all cases, but would limit our holding that these judges lack standing in this case.